Citation Nr: 0324019	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  98-18 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  Service in Vietnam is indicated by the evidence of 
record.  

A November 2000 action by the Board of Veterans' Appeals (the 
Board) found that new and material evidence had been received 
by VA on the issue of entitlement to service connection for 
back disability and reopened the claim.  The Board remanded 
this case, which then consisted of the issues of entitlement 
to service connection for a back disability, a right knee 
disability and post-traumatic stress disorder (PTSD), to the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) for additional development.  

An April 2003 rating decision granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
effective March 1, 1994, which was considered a full grant of 
benefits on that issue.  To the Board's knowledge, the 
veteran has not expressed disagreement with either the 
assigned disability rating or the effective date.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].   


FINDINGS OF FACT

1.  The veteran is a combat veteran.  

2.  The medical and other evidence of record does not support 
a conclusion that the veteran has a right knee disability 
which is related to his military service.

3.  The medical and other evidence of record does not support 
a conclusion that the veteran has a back disability which is 
related to his military service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).

2.  A back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right knee and 
back disabilities.  
For the sake of efficiency, and because the claimed 
disabilities are both orthopedic disabilities with somewhat 
similar medical histories, the Board will address these 
issues simultaneously.

In the interest of clarity, the Board will initially discuss 
whether the issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claims and a decision for 
each.

The pertinent evidence on file, which has been reviewed by 
the Board, includes the veteran's service medical records, VA 
outpatient records beginning in 1990, the transcript of the 
veteran's January 1999 personal hearing, fee basis 
examinations in September 1999 and January 2003, and 
statements by and on behalf of the veteran.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.
  
Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The RO initially denied the veteran's claim of entitlement to 
a right knee disability based on the now-obsolete well 
groundedness standard.  See the May 2000 Supplemental 
Statement of the Case (SSOC).  This deficiency was, however, 
later remedied.  See the April 2003 SSOC.  Because the RO 
denied the veteran's claim on the merits, there is no 
prejudice to him in the Board's review of this claim.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993)

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The veteran was provided with the appropriate law and 
regulations and informed of the kinds of evidence which would 
support his service connection claims in the August 1998 
Statement of the Case, the November 2000 Board remand, and 
the April 2003 SSOC.  

Crucially, in July 2001, the RO sent the veteran a letter, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish service connection.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran was given 
60 days from the date of the July 2001 letter to respond.  
No additional medical evidence was received from the veteran, 
and a letter from the veteran dated in July 2001 indicated 
that he had not additional evidence or information to submit.  
Based on this record, the Board finds that the Department's 
duty to notify has been satisfied.  

In short, the Board finds that the veteran has been notified 
of the requirements of law in connection with the issues 
addressed in this decision.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  The 
veteran was provided a VA examination in January 2003.  

The Board concludes that all available evidence which is 
pertinent to the claims decided herein has been obtained.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to those issues.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing in January 1999.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2002).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and finds that 
the development of the issues decided herein is consistent 
with the law and will now proceed to a decision on the merits 
as to both of the issues.  



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

For certain chronic disorders, including degenerative 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service disease or injury; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b). In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b). When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Congenital disabilities

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2002); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

VA General Counsel has distinguished between congenital or 
developmental defects, for which service connection is 
precluded by regulation, and congenital or hereditary 
diseases, for which service connection may be granted, if 
initially manifested in or aggravated by service.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67- 
90, 55 Fed. Reg. 43253 (1990).  Congenital or developmental 
defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature."  
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 
38 U.S.C.A. § 1154(b) (West  2002); 38 C.F.R. § 3.304(d) 
(2002).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  There is no statutory or regulatory 
limitation on the types of evidence that may be used in any 
case to support a finding that a veteran engaged in combat 
with the enemy. Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an assertion 
that the veteran engaged in combat with the enemy, and VA 
must consider any such evidence in connection with all other 
pertinent evidence of record.  See VAOPGCPREC 12-99 (October 
18, 1999).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans. 
See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court in 
Caluza emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability- compensation claims" by allowing lay 
or other evidence to prove incurrence of a condition by 
combat.  Caluza, 7 Vet. App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9, 16-19 (1999), the 
Court reiterated that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Factual background 

The veteran's service medical records reveal that he 
complained of right knee pain in June 1968; a small contusion 
was noted above the right knee.  A cut on the right knee was 
noted in January 1969.  It was noted in June 1969 that he had 
injured his back while lifting a casualty out of an armored 
personnel carrier; traumatic myositis was diagnosed.  The 
veteran complained of back pain in July 1969 as the result of 
being thrown from a truck.  Muscular tenderness was found on 
examination; X-rays of the back were normal.  The diagnosis 
was traumatic myositis.  The veteran's spine and lower 
extremities were noted to be normal on separation examination 
in February 1970.  

X-rays dated in May 1990 were noted to contain findings 
consistent with a bipartite patella.  

The veteran testified at a personal hearing at the RO in 
January 1999 that he injured his back and right knee in 
service when he was thrown from an armored personnel carrier 
(hearing transcript page 8); that he was given a knee brace 
in 1990 or 1991 (transcript p. 10); that he was told be a 
chiropractor in about 1994 or 1995 that his current back 
disability was probably caused by his service injury 
(transcript p. 11-12); and that he began receiving treatment 
for his back in 1992 (transcript p. 13).

The veteran complained during a fee basis VA orthopedic 
examination in September 1999 of constant back and right knee 
symptomatology, including pain, weakness, and stiffness.  The 
veteran said that his back and knee problems began in service 
when he was thrown from a vehicle.  It was noted on physical 
examination that the veteran had an abnormal gait and 
evidence of weakness secondary to right knee pain.  
Examination of the back revealed evidence of painful motion 
with muscle spasm and diminished range of motion.  X-rays of 
the lumbar spine in September 1999 showed spondylosis, while 
X-rays of the right knee revealed congenitally bifid patella.  
The examiner diagnosed status post lumbar spine trauma, with 
residual degenerative disc disease, and congenitally bifid 
patella of the right knee.  

The veteran reported during another fee basis VA orthopedic 
examination, in January 2003 that he was thrown from a troop 
carrier in service and landed on his back, causing back pain.  
His employment history included hanging sheet rock/drywall 
from 1970-1974, being a packer and heavy laborer from 1974 to 
1981, and then returning to work as a sheet rock/drywall 
hanger from 1981 to 1989.  The veteran said that his back 
gave out on him in the late 1980's while working with sheet 
rock, and he began to develop problems with numbness.  He 
said that his right knee did not begin to bother him until he 
twisted his knee and fell while opening a car door in 1989.  

Physical examination of the back and right knee revealed some 
pain and some loss of back extension.  X-rays of the back 
revealed degenerative disc disease with narrowing of the disc 
space and facet arthritis at L2-3 and L4-5.  The only thing 
noted on X-rays of the right knee was an old failure of 
fusion of the superior lateral pole of the patella, which was 
considered congenital.  

The diagnoses in January 2003 were (1) degenerative disc 
disease and arthritis of the lumbar spine; (2) chronic 
patellar tendonitis on the right; and (3) failure of fusion 
of the epiphyseal center in the lateral aspect of the right 
patella.  The examiner, who noted that he had reviewed the 
claims file, concluded that the veteran's current low back 
disability and patellar tendonitis were related to the heavy 
repetitive lifting and labor he did after service discharge 
hanging sheet rock and heavy-duty work as a truck driver.  
The examiner pointed out that the veteran's back was 
essentially normal at service discharge and did not find any 
causal connection between the veteran's current back 
disability and his back complaints in service.  The examiner 
also concluded that the patellar tendonitis was unrelated to 
the veteran's military service.  The veteran characterized 
the failure of fusion of the epiphyseal center as a 
congenital and non-traumatic problem which was unrelated to 
the veteran's military service.  

Analysis

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

With respect to Hickson element (1), there is medical 
evidence of record that the veteran currently has 
disabilities of the right knee (chronic patellar tendonitis) 
and back (degenerative disc disease and arthritis of the 
lumbar spine).  With respect to the congenitally bifid 
patella with failure of fusion of the epiphyseal center, this 
has been characterized as a congenital abnormality for which 
service connection cannot be granted.  As discussed above, a 
congenital abnormality shown several years after service 
discharge is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9 (2002).   

With respect to Hickson element (2), evidence of in-service 
occurrence, the veteran was awarded the Combat Infantryman 
Badge.  The statutory presumptions available to combat 
veterans are thus applicable here.  Moreover, there are of 
record the veteran's complaints in service of both right knee 
and back problems, and traumatic myositis was diagnosed in 
July 1969.  Accordingly, Hickson element (2) is satisfied 
with respect to each of the issues on appeal.  

The Board additionally notes that no knee or back disability 
was noted on separation examination in February 1970 or for a 
number of years thereafter.  
Thus, the statutory presumption of in-service incurrence of 
arthritis is not applicable in this case.  See 38 U.S.C. 
§ 1112; 38 C.F.R. § 3.307, 3.309.  The veteran does not 
appear to contend that arthritis first manifested within one 
year after he left service.

Turning to Hickson element (3), medical nexus, the only 
medical opinion on file, dated in January 2003, is against 
the veteran's claims  The examiner opined that the veteran's 
current right knee patellar tendonitis and the degenerative 
disc disease and arthritis of the lumbar spine were causally 
related to his strenuous postservice employment hanging sheet 
rock and doing heavy labor, and not to his military service.  
There is no competent medical nexus evidence to the contrary.

As discussed above, the combat presumption found in 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  Competent medical nexus opinion 
evidence is required.  See Libertine, supra.  Such evidence 
is lacking in this case.

The veteran has testified, in essence, that he has right knee 
and back disabilities as a result of service.  However, to 
the extent that the veteran himself contends that he 
currently has such disabilities, or that they are due to 
service, it is now well established that a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Consequently, the veteran's opinion carries no 
weight of probative value.    

The veteran through his representative also appears to 
contend that he experienced back and knee problems 
continually after service.  See the August 2003 appellant's 
brief, page 2.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  There is no 
medical evidence documenting the claimed disabilities for 
many years after service.  Supporting medical nexus evidence 
is required in the circumstances presented in this case.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case.

 In summary, Hickson elements (1) and (2) are satisfied, but 
for reasons explained immediately above Hickson element (3) 
is not satisfied with respect to either of the issues on 
appeal.  For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
right knee and back disabilities.  The benefits sought on 
appeal are accordingly denied.  


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for back disability is 
denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



